DETAILED ACTION

Allowable Subject Matter
Claims 1-11, 13-17, 22-23, 25 and 68 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	A/.   Terminal Disclaimer:
The Applicant filed the electronic Terminal disclaimer on 11/20/2021 was received and approved. Therefore, the rejection on the ground of non-statutory double patenting to claims 1-11, 13-17, 22-23, 25 and 68 were withdrawn.
 	B/.   Prior art of records:
The most related references to claimed invention are Johnson, III et al. (US 10,931,607) and Soza (US 2021/0343383), which were found in the update searches.
	Johnson, III et al. teaches a distributed computing environment 300 and methods for identifying urgency, emotional state and/or stress level of a user via his or her utterance and/or text or electronic message (i.e., email, etc.). An operation of the method is started by receiving an electronic or text message from a scheduling user by the digital assistant service implemented in distributed computing environment 300 or the like. The electronic message is analyzed to detect content and/or keywords in the body of the message in order to schedule a meeting. The electronic message also includes other fields, such as to “To” field, “Cc” field, etc., helping the digital assistant service to identify a location, time, etc. for scheduling the meeting. The digital assistant service also identifies one of urgency levels needed to generate schedule information and to schedule the meeting, which is based on the content of the message and/or emotional state and/or stress level of the user. The digital assistant service utilizes a binary classification model to identify the urgency level associated with the message. The emotional state and/or stress level of the user that sent the message may be identified in addition to determining the urgency level associated with the message by the digital assistant service. The digital assistant service then sends a message to one or more users that are to attend a meeting that is being scheduled. The digital assistant service sends the message with more or less options based on different levels of urgencies to user scheduled to attend the meeting. 
	Soza teaches a customized communication platform and a method allowing a patient to interact with the platform for illness or condition and sending a query in order to determine the patient’s process and status. A response to the query is received and measured against an expected response, and anomalies or offsets are noted. The response is tagged as an urgent tagged response and may be sent utilizing a priority schedule, a priority delivery indicia on the response and may be made to a priority delivery list. The response may be also tagged as non-urgent if the determined urgency level does not meet a predetermined urgency threshold of the patient for the health-related issues.
	Other references, as cited in the “Notice Of References Cited”, USPTO-Form 892, also teaches the features of generating schedule information based on the event keywords, determining an emergency level of the schedule information…, and providing the schedule information to one or more users. 
bold and underlined portions, as recited in and connected to each of the independent claims 1, 13 and 25 which are repeatedly stated as followings:
	1. 	A system for smart dialogue communication, comprising: 
at least one storage device including a set of instructions; and 
at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
performing a smart dialogue communication with a requester terminal device associated with a requester; 
recording voice information associated with the smart dialogue communication; 
converting the voice information into text information; 
determining event keywords by performing semantic analysis on the text information; 
generating schedule information based on the event keywords;
determining an emergency level of the schedule information according to a level classification rule; 
determining a reminder time of the schedule information based on the emergency level; and 
causing a responder terminal device to generate a reminder at the reminder time.
13. 	A method for smart dialogue communication, comprising:
performing a smart dialogue communication with a requester terminal device associated with a requester; 
recording voice information associated with the smart dialogue communication; 
converting the voice information into text information; 
determining event keywords by performing semantic analysis on the text information; 
generating schedule information based on the event keywords;
determining an emergency level of the schedule information according to a level classification rule; 
determining a reminder time of the schedule information based on the emergency level; and 
causing a responder terminal device to generate a reminder at the reminder time.

25. 	A non-transitory readable medium, comprising at least one set of instructions for smart dialogue communication, wherein when executed by at least one processor of an electrical device, the at least one set of instructions directs the at least one processor to perform a method, the method comprising:
performing a smart dialogue communication with a requester terminal device associated with a requester; 
recording voice information associated with the smart dialogue communication; 

determining event keywords by performing semantic analysis on the text information; 
generating schedule information based on the event keywords;
determining an emergency level of the schedule information according to a level classification rule; 
determining a reminder time of the schedule information based on the emergency level; and 
causing a responder terminal device to generate a reminder at the reminder time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: January 2022